     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

BRIAN SIMMONS,                           )
individually,                            )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No._______________
                                         )
ALAN THOMPSON AND                        )
ALICE THOMPSON,                          )
individually,                            )
                                         )
     Defendant.                          )
______________________________

                                 COMPLAINT

       Plaintiff BRIAN SIMMONS (hereinafter “SIMMONS” or “Plaintiff”)

hereby sues Defendants ALAN THOMPSON AND ALICE THOMPSON,

Louisiana resident individuals, (hereinafter “Defendants”) for injunctive relief,

attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. §§ 12101-12103, 12181-12205a (hereinafter “ADA”),

and its implementing regulations and alleges as follows:

                        JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                           Page 1 of 12
      Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 2 of 12




       2.     Venue is properly located in the Eastern District of Louisiana pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendants’ property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, BRIAN SIMMONS is a Louisiana resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility because he suffers from disabling

pain and severe mobility impairments as a result of spina bifida, a birth defect, which

is a condition that constitutes a physical impairment that impacts and substantially

limits the major life activity of walking and limited dexterity in his upper extremities

and as such is a qualified disability under the ADA.

       4.     Defendants, ALAN THOMPSON AND ALICE THOMPSON

(hereinafter referred to as “Defendants”), are Louisiana resident individuals

conducting business in the State of Louisiana. ALAN THOMPSON AND ALICE

THOMPSON, are the owners, lessors, and/or operators of the real property and

improvements that are the subject of this action, specifically: El Pulgarcito located

at 4458 Jefferson Highway, Jefferson, LA (hereinafter referred to as “premises”,


                                                                                Page 2 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 3 of 12




“subject premises”, “subject facility”, “subject property”, “subject location”,

“Defendants’ premises” and/or “Defendants’ property”).

                COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                   (Against Defendant for ADA Violations)

      5.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendants.

      7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendants due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendants by the government

pursuant to Section 44 and/or Section 190 of the IRS Code.

      8.      Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by ALAN THOMPSON AND ALICE THOMPSON is a place of

public accommodation in that it owns the real property and fixtures of a grocery
                                                                            Page 3 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 4 of 12




store and deli that provides various retail services to the public. Pursuant to 42 U.S.C.

§ 12182(a), the Defendants are liable for any ADA violations on the subject premises

because they own and control the subject premises and while regulations

promulgated by the Department of Justice state that a landlord may contractually

allocate to a tenant the responsibility to comply with the ADA, however if such

allocation is made it is effective only as between the landlord and tenant and has no

effect on the rights of third parties such as the Plaintiff in this case. As the owners

of the real property and fixtures of the subject premises the Defendants are

independently liable for the barriers to equal access as alleged herein. 28 C.F.R. §

36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Simmons visited and attempted to patronize

Defendants’ premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or activities

of the subject premises and its facilities, and has otherwise been discriminated

against, has suffered an injury in fact, and been damaged by Defendants due to their

lack of compliance with the ADA. Plaintiff has personal knowledge that the subject

location is presently in violation of the ADA and is discriminating against

individuals with disabilities.




                                                                               Page 4 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 5 of 12




      10.    Due to the violations of the ADA at Defendants’ premises Plaintiff does

not have safe and equal access to the goods and services available to Defendants’

able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result of the discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

of the goods and services of, Defendants’ subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendants’, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than ten (10) miles from where the subject facility

is located and has a real, continuing, and immediate threat of future discrimination

as a result of Defendants’ violation of, and non-compliance with, the ADA because


                                                                               Page 5 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 6 of 12




he intends to continue to visit, i.e. attempt to patronize, the subject location each

time he travels by the subject facility which occurs numerous times each month.

Accordingly, Plaintiff intends to attempt to patronize, i.e., visit, Defendants’ subject

location numerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and he is able to patronize the

subject location with access equal to that of Defendants’ able-bodied customers.

      14.    Defendants have discriminated and continue to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et seq.

     15.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      16.    Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R.

§ 36.302 et seq., and are discriminating against the Plaintiff as a result of inter alia,

the following specific violations that Plaintiff personally encountered and/or

observed:

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility as
             there are no designated accessible parking spaces present
             in violation of Section 4.6 of the ADAAG and Sections
             208 and 502 of the 2010 ADA Standards, whose resolution
                                                                               Page 6 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 7 of 12




            is readily achievable.

     b.     The plaintiff could not safely utilize the parking facility
            because the parking spaces were not level in violation of
            Section 4.6.3 of the ADAAG and Section 502.4 of the
            2010 ADA Standards, whose resolution is readily
            achievable.

     c.     The plaintiff could not safely traverse the parking facility
            as the parking facility ground surface consisted of
            unmaintained broken pavement in violation of Section 4.5
            of the ADAAG and Section 302.3 of the 2010 ADA
            Standards and said accessible feature is not being
            maintained by Defendant in violation of 28 CFR § 36.211,
            whose resolution is readily achievable.

                         ACCESSIBLE ROUTE/RAMP

      d.    The plaintiff could not physically access the facility due to
            the absence of a ramp for equal access to wheelchair users.
            Violation: The defendant has provided no ramp for
            wheelchair users to access the subject facility in violation
            of Section 4.3.8 of the ADAAG and Sections 303.4 and
            402 of the 2010 ADA Standards, whose resolution is
            readily achievable.

                                MAINTENANCE

      e.    The accessible features of the facility are not maintained,
            creating barriers to access for the Plaintiff, as set forth
            herein, in violation of 28 CFR §36.211.

      17.   The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.


                                                                            Page 7 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 8 of 12




      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendants’ current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the subject

location’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendants’ barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate


                                                                             Page 8 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 9 of 12




compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendants if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendants contribute to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendants are required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for their places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendants’ place of public

accommodation since January 26, 1992, then Defendants are required to ensure to

the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendants’ facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendants have

failed to comply with this mandate.


                                                                             Page 9 of 12
     Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 10 of 12




       24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendants, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to

the subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendants to fulfill their continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and
              administered by Defendants are violative of the ADA;

       B.     That the Court enter an Order directing Defendants to alter
                                                                                Page 10 of 12
Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 11 of 12




       thier facilities to make them accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

 C.    That the Court enter an Order directing Defendants,
       pursuant to 28 C.F.R. §36.211, to fulfill their continuing
       duty to maintain its accessible features and equipment so
       that the facility remains accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

 D.    That the Court enter an Order directing Defendants to
       implement and carry out effective policies, practices, and
       procedures to maintain the accessible features and
       equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
       §36.211.

 E.    That the Court enter an Order directing Defendants to
       evaluate and neutralize their policies and procedures
       towards persons with disabilities for such reasonable time
       so as to allow them to undertake and complete corrective
       procedures;

 F.    An award of attorneys’ fees, costs (including expert fees),
       and litigation expenses pursuant to 42 U.S.C. § 12205;

 G.    An award of interest upon the original sums of said award
       of attorney’s fees, costs (including expert fees), and other
       expenses of suit; and

 H.    Such other relief as the Court deems just and proper,
       and/or is allowable under Title III of the Americans with
       Disabilities Act.


 Dated this the _____ day of _____________________, 2019.




                                                                      Page 11 of 12
Case 2:19-cv-11524-LMA-MBN Document 1 Filed 07/05/19 Page 12 of 12




                        Respectfully submitted,

                        MAINSTAY LAW LLC

                        /s/ Christy L. Johnson
                        Christy L. Johnson
                        Louisiana Bar No.: 32877
                        3436 Magazine Street #558
                        New Orleans, LA 70115
                        Telephone: (504) 291-1818
                        Facsimile: (504) 291-1817
                        E-Mail: cjohnson@mainstay-law.com
                        ATTORNEY FOR PLAINTIFF




                                                             Page 12 of 12
